

Exhibit 10.12
Execution Version
BP MIDSTREAM PARTNERS LP
TERM LOAN FACILITY AGREEMENT


This BP Midstream Partners LP Term Loan Facility Agreement (this “Agreement”) is
dated as of February 24, 2020 and made between:
        
(1) BP Midstream Partners L.P., a company formed under the laws of the State of
Delaware (the “Borrower”); and


(2) North America Funding Company, a company incorporated under the laws of the
State of Delaware (the “Lender” and together with the Borrower, the “Parties”
and each a “Party”).


It is agreed as follows:
        
1. DEFINITIONS AND INTERPRETATION


In this Agreement:


“Agreement” has the meaning given it in the preamble above, as amended, novated,
supplemented, extended or restated from time to time.
“Business Day” means a day on which banks in New York are open for the
transaction of the business contemplated by this Agreement.
“Commitment” means four hundred sixty-eight million US Dollars (USD
468,000,000), to the extent not cancelled or reduced by the Lender under this
Agreement.
“Commitment Period” means the period from the Effective Date up to and including
February 24, 2025.
“Disbursement Date” means the day on which a Loan is made or to be made under
this Agreement.
“Disbursement Request” means a notice from the Borrower requesting a drawdown
under the Term Loan Facility in the form attached to Schedule 1.
“Disruption Event” means either or both of:
(a) a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Loan (or otherwise in order for the
transactions contemplated by this Agreement to be carried out) which disruption
is not caused by, and is beyond the control of, either of the Parties; or
(b) the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing either Party:
(i) from performing its payment obligations under this Agreement; or
(ii) from communicating with other Parties in accordance with the terms of this
Agreement, and which (in either such case) is not caused by, and is beyond the
control of, the Party whose operations are disrupted.
“Effective Date” means the date of this Agreement above.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a person, and any



--------------------------------------------------------------------------------



Exhibit 10.12
Execution Version
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such Equity Interest.
“Event of Default” means any event or circumstance specified as such in Clause
9.
“Final Repayment Date” means February 24, 2025 or if that is not a Business Day,
the next Business Day in that calendar month (if there is one) or the preceding
Business Day (if there is not).
“Financial Indebtedness” means any indebtedness for or in respect of: 
(a)moneys borrowed;
(b)any amount raised by acceptance under any acceptance credit facility;
(c)any amount raised pursuant to any note purchase facility or the issuance of
bonds, notes debentures, loan stock or any similar instrument;
(d)the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a finance or capital lease;
(e)receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);
(f)any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing; or
(g)the amount of any liability in respect of any guarantee or indemnity for any
items referred to in paragraphs (a) to (f) above.
“Floating Interest Rate” means 3-month LIBOR (as of the Quotation Day) + 0.73%
(eighty five bps) per annum.
“Group Company” means and includes BP plc and any entity (other than the Lender)
which BP plc from time to time directly or indirectly controls. For this
purpose:
(a)an entity directly controls another entity if it owns more than fifty percent
(50%) of the voting rights of the other entity; and
(b)an entity indirectly controls another entity if a series of entities can be
specified beginning with the first entity and ending with the other entity, so
related that each entity of the series (except the ultimate controlling entity)
is directly controlled by one or more of the entities earlier in the series.
“Increased Cost” means:
(a)an additional or increased cost; or
(b)a reduction of an amount due and payable under this Agreement,
which is incurred by the Lender but only to the extent attributable to the
Lender having entered into this Agreement or funding or performing its
obligations under this Agreement.
“Interest Payment Date” means, in relation to each Loan the twenty-fifth (25th)
day of April, July, October and January in each year or, if that is not a
Business Day, the next Business Day in that calendar month (if there is one) or
the preceding Business Day (if there is not), and the relevant Repayment Date
“Interest Period” means each period by reference to which interest is calculated
and payable in respect of a Loan, as determined in accordance with Clause 4.3.
“Loan” means each loan made or to be made by the Lender to the Borrower under
the Term Loan Facility or the principal amount outstanding for the time being of
that loan.
“Material Adverse Effect” means a material adverse effect on the ability of the
Borrower to perform its payment obligations under this Agreement.
“Quotation Day” means, in relation to any Interest Period, the day which is two
(2) Business Days before the first day of such Interest Period.



--------------------------------------------------------------------------------



Exhibit 10.12
Execution Version
“Repayment Date” means, in relation to a Loan, the repayment date for that Loan:
(a)specified by the Borrower in the notice referred to under Clause 3.1 or if
that is not a Business Day, the next Business Day in that calendar month (if
there is one) or the preceding Business Day (if there is not), and which shall
be a date on or before the Final Repayment Date; or
(b)If not specified by the Borrower in the notice referred to under Clause 3.1,
the Final Repayment Date.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.
“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
“Short Term Facility” means the credit facility made available by Lender to
Borrower pursuant to the Short Term Facility Agreement.
“Short Term Facility Agreement” means that certain Short Term Credit Facility
Agreement, dated as of October 30, 2017 between Lender, as lender, and Borrower,
as borrower.
“Subsidiary” means with respect to any person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, or held by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.
“Term Loan Facility” means the term loan facility made available under this
Agreement as described in Clause 2.


2. THE TERM LOAN FACILITY
Subject to the terms of this Agreement, the Lender makes available to the
Borrower a US Dollar long term credit facility in an aggregate amount not
exceeding the Commitment.


3. DRAWDOWNS
3.1. Subject to the terms of this Agreement, the Borrower shall be entitled
during the Commitment Period to borrow up to an aggregate amount not exceeding
the Commitment provided that the Borrower has delivered a completed Disbursement
Request (in the form attached to this Agreement as Schedule 1) to the Lender by
not less than two (2) Business Days before the proposed Disbursement Date (or
such shorter time as agreed to by the Parties), such notice specifying the
proposed Disbursement Date which shall be a Business Day, the amount of the Loan
and the Repayment Date, and provided further that at the time of drawdown, no
Event of Default has occurred or would result therefrom.



--------------------------------------------------------------------------------



Exhibit 10.12
Execution Version
3.2. A Disbursement Request shall be irrevocable; provided, that a Disbursement
Request will not be regarded as having been duly completed unless (a) the
proposed Disbursement Date is a business day within the Commitment Period; (b)
the amount of the requested Loan plus any prior Loans extended under this Term
Loan Facility must be an amount which is not more than the Commitment Amount;
and (c) it specifies the account and bank to which the proceeds of the Loan are
to be credited
3.3. Subject to the terms of this Agreement, the Lender shall make available to
the Borrower each Loan referred to in Clause 3.1, before the close of business
on the requested Disbursement Date by transferring funds to the bank account
designated in the relevant Disbursement Request.


4. INTEREST
4.1 The rate of interest for each Loan for its Interest Period shall be the
Floating Interest Rate. 
4.2 The Borrower shall pay interest on the respective Loans for each Interest
Period in arrears on each Interest Payment Date. 
4.3 Each Interest Period shall start on an Interest Payment Date and end on the
next following Interest Payment Date except that the first Interest Period in
respect of each Loan shall start on its Disbursement Date and end on the next
Interest Payment Date and any Interest Period which would otherwise extend
beyond the Final Repayment Date for any Loan shall instead end on that date.
4.4 If the Borrower fails to pay any amount payable by it under this Agreement
on its due date, interest shall accrue on the overdue amount from the due date
up to the date of actual payment (both before and after judgment) at a rate
which, subject to paragraph 4.5 below, is two percent (2%) per annum higher than
the rate which would have been payable if the overdue amount had, during the
period of non-payment, constituted a Loan for successive Interest Periods. Any
interest accruing under this Clause 4.4 shall be immediately payable by the
Borrower on demand by the Lender.
4.5 Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.
4.6 Interest shall accrue on a daily basis and be calculated on the basis of a
three hundred and sixty (360) day year.


5. REPAYMENT AND PREPAYMENT
5.1 Each Loan will be repaid in full together with accrued and unpaid Interest
thereon by the Borrower on the relevant Repayment Date, net of any previous
prepayments made in accordance with this Agreement including for the avoidance
of doubt Clause 5.5(b). All Loans, together with accrued and unpaid Interest
thereon, outstanding as of the Final Repayment Date shall immediately become due
and payable to Lender on the Final Repayment Date.
5.2 There will be no issuance fee due from Borrower.
5.3 Illegality
        5.3.1  If at any time prior to the Final Repayment Date, it becomes
unlawful in any applicable jurisdiction for the Lender to perform any of its
obligations as contemplated by this Agreement or to fund or maintain its
participation in any Loan:
        (a) the Lender shall promptly notify the Borrower upon becoming aware of
that event;



--------------------------------------------------------------------------------



Exhibit 10.12
Execution Version
        (b) the Commitment will be immediately cancelled; and
        (c)  the Borrower shall prepay the Loan in full, together with all
accrued Interest and fees payable hereunder, on the date specified by the Lender
in the notice delivered to the Borrower (being no earlier than the last day of
any applicable grace period permitted by law).
5.4 Voluntary prepayment of Loans
The Borrower may prepay the whole or any part of any Loan by giving at least two
(2) Business Days’ written notice to the Lender.
5.5 Restrictions
        (a) Any notice of cancellation or prepayment given by any Party under
this Clause 5 shall be irrevocable and, unless a contrary indication appears in
this Agreement, shall specify the date or dates upon which the relevant
cancellation or prepayment is to be made and the amount of that cancellation or
prepayment.
        (b) Any prepayment under this Agreement shall be made together with
accrued Interest on the amount prepaid and without premium or penalty.
        (c) Any amounts repaid by the Borrower under this Agreement may not be
re-borrowed.
5.2 Any notice of prepayment shall be irrevocable and shall require the Borrower
to make the payment on the date specified unless the Lender, at its sole
discretion, agrees otherwise in writing.
5.3    Any prepayment must be accompanied by accrued interest calculated in
accordance with the provisions of this Agreement up to the day of prepayment on
the amount prepaid.
5.4 Loans prepaid may not be re-borrowed.


6. INCREASED COSTS
6.1 Increased costs
        Subject to Clause 6.2 the Borrower shall, within three (3) Business Days
of a demand by the Lender, pay the amount of any Increased Costs incurred by the
Lender or any of its Affiliates as a result of (i) the introduction of or any
change in (or in the interpretation, administration or application of) any
applicable law or regulation or (ii) compliance with any applicable law or
regulation made after the date of this Agreement.
6.2 Exceptions
        Clause 6.1 does not apply to the extent any Increased Cost is
attributable to the willful breach by the Lender or its Affiliates of any law or
regulation or to the transfer, assignment or sub-participation of this Term Loan
Facility in accordance with Clause 12.


7. TAX GROSS-UP AND INDEMNITY
7.1 No deduction
        All payments by the Borrower under this Agreement shall be made without
any deduction and free and clear of and without deduction for or on account of
any Taxes, except to the extent that the Borrower is required by law to make
payment subject to any Taxes.
7.2 Indemnity



--------------------------------------------------------------------------------



Exhibit 10.12
Execution Version
        (a) If any relevant Tax or amounts in respect of relevant Tax must be
deducted from any amounts payable or paid by the Borrower to the Lender under
this Agreement, the Borrower shall pay such additional amounts as may be
necessary to ensure that the Lender receives on the due date a net amount equal
to the full amount which it would have received had the payment not been made
subject to the relevant Tax.
        (b) Borrower’s obligation to pay additional amounts pursuant to Clause
7.2(a) shall not apply to the extent that such additional amounts are the result
of, with respect to the Lender, (i) income or franchise Taxes imposed on (or
measured by) its net income by the United States of America, or by any laws of
the jurisdiction in which the Lender is located, (ii) any branch profits Taxes
imposed by the United States of America, (iii) any United States federal
withholding Tax payable as a result of the Lender’s failure to comply with
Clause 7.3, or (iv) due to the transfer, assignment or sub-participation of this
Term Loan Facility in accordance with Clause 12.
7.3 Exemptions
        If the Lender is entitled to an exemption from or reduction of
withholding tax under any law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement, it shall deliver to the Borrower, prior to the
first Disbursement Request and at such other time(s) prescribed by law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by law as will permit such payments to be made without
withholding or at a reduced rate.


8. REPRESENTATIONS
The Borrower makes the representations and warranties set out in this Clause 8
to the Lender on the date of this Agreement.
8.1 Due Incorporation. Borrower is a limited partnership duly organized, validly
existing and in good standing under the law of its jurisdiction of incorporation
and has the power to own its assets and carry on its business as it is being
conducted.
8.2 Binding obligations. The obligations expressed to be assumed by it in this
Agreement are legal, valid, binding and enforceable obligations, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally and general
principles of equity.
8.3 Non-conflict with other obligations. The entry into and performance by it
of, and the transactions contemplated by, this Agreement do not and will not
conflict with (a) any law or regulation applicable to it; (b) its constitutional
documents; or (c) any agreement or instrument binding upon it or any of its
subsidiaries or any of its assets.
8.4 Power and authority. It has the power to enter into, perform and deliver,
and has taken all necessary action to authorize its entry into, performance and
delivery of, this Agreement.
8.5 Validity and admissibility in evidence. All authorizations required or
desirable to (a) enable it lawfully to enter into, exercise its rights and
comply with its obligations in this Agreement; and (b) make this Agreement
admissible in evidence in its jurisdiction of formation, have been obtained or
effected and are in full force and effect.



--------------------------------------------------------------------------------



Exhibit 10.12
Execution Version
8.6  Deduction of Tax. Subject to receipt by the Borrower from the Lender of the
documents referred to in Clause 7.3, it is not required to make any deduction
for or on account of tax from any payment it may make under this Agreement.
8.7 No filing or stamp taxes. Under the law of its jurisdiction of formation it
is not necessary that this Agreement be filed, recorded or enrolled with any
court or other authority in that jurisdiction or that any stamp, registration or
similar tax be paid on or in relation to this Agreement or the transactions
contemplated thereby.
8.8 No Default.
(a) No Event of Default is continuing or might reasonably be expected to result
from the making of any Disbursement Request.
(b) No other event or circumstance is outstanding, which constitutes a default
under any other agreement or instrument which is binding on it or any of its
subsidiaries or to which its (or any of its subsidiaries’) assets are subject
which might reasonably be expected to have a Material Adverse Effect.
8.9 Pari passu ranking. Borrower’s payment obligations under this Agreement rank
at least pari passu with the claims of all its other unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally. In the event that a lender is permitted to and
receives Security under the terms of any other Financial Indebtedness of the
Borrower (other than Security in respect of capital leases), the Lender shall be
secured hereunder on substantially similar terms.
8.10 No proceedings pending or threatened. No litigation, arbitration or
administrative proceedings of or before any court, arbitral body or agency
which, if adversely determined, might reasonably be expected to have a Material
Adverse Effect have (to the best of its knowledge and belief) been started or
threatened in writing against Borrower or any of its subsidiaries.
8.11 Authorizations. Under the relevant laws of the jurisdiction of formation
all authorizations required on its part in the United States of America with its
entry into, performance and validity and enforceability of this Agreement have
been obtained or effected (as appropriate) and are in full force and effect.
8.12 No Misleading Information.
(a) Any factual information provided by Borrower to the Lender in connection
with this Agreement was true and accurate in all material respects as at the
date it was provided or as at the date (if any) at which it is stated.
(b) Nothing has occurred or been omitted from the information provided to the
Lender in connection with this Agreement and no information has been given or
withheld that results in the information provided being untrue or misleading in
any material respect.
8.13 Compliance with Law. Borrower and its subsidiaries have complied in all
respects with all laws to which it may be subject, if failure to comply would
materially impair its ability to perform its obligations under this Agreement.
8.14 Repetition. These representations are deemed to be made by the Borrower on
the date of this Agreement and on each Disbursement Date.


9. EVENTS OF DEFAULT



--------------------------------------------------------------------------------



Exhibit 10.12
Execution Version
        Each of the events or circumstances set out in this Clause 9 is an
“Event of Default”, and the consequence of such an Event of Default being
continuing is that the Lender may refuse to make further Loans, may reduce the
Commitment to zero and/or may require the immediate repayment of all or any
Loans already made together with all interest accrued (if any) and all other
sums that may be due or payable under the terms of this Agreement. The Borrower
shall promptly upon becoming aware of the same, notify the Lender in writing of
the occurrence of an Event of Default, or an event which would with the lapse of
time or giving of notice or both be an Event of Default.
9.1 Non-payment
        The Borrower does not pay on the due date any amount payable pursuant to
this Agreement at the place in which it is required to be paid unless its
failure to pay is caused by:
        (a) an administrative or technical error; or
        (b) a Disruption Event,
and repayment is made within two (2) Business Days of its due date.
9.2 Breach of a Covenant
        If there is a material breach of any of the covenants in Clause 10,
which if capable of remedy, is not remedied within ten (10) Business Days of
receipt of written notice from the Lender, requiring such breach to be remedied.
9.3 Misrepresentation
        Any representation or statement made or deemed to have been made by the
Borrower in this Agreement or any other document delivered by or on behalf of
the Borrower under or in connection with this Agreement is or proves to have
been materially incorrect or misleading when made or deemed to have been made.
9.4 Unlawfulness or Invalidity
        Any governmental or other authority having jurisdiction over the
Borrower institutes any action or legislation forcing the Borrower to cease all
or a substantial part of its normal business, or withdraws or withholds any
authorization or consent obtained or required by the Borrower for the due
performance of its business and its obligations under this Agreement; or all or
a substantial part of the business or assets of the Borrower is nationalized,
involuntarily liquidated or otherwise compulsorily withdrawn from the control of
the Borrower.
9.5 Cross Default
        (a)  Any Financial Indebtedness of the Borrower is not paid when due nor
within any originally applicable grace period.
        (b)  Any Financial Indebtedness of the Borrower is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).
        (c)  Any commitment for any Financial Indebtedness of the Borrower is
cancelled or suspended by a creditor of the Borrower as a result of an event of
default (however described).
        (d)  Any creditor of the Borrower becomes entitled to declare any
Financial Indebtedness of the Borrower due and payable prior to its specified
maturity as a result of an event of default (however described).
        (e)  No Event of Default will occur under this clause 9.5 if the
aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within clauses 9.5(a) to 9.5(d)



--------------------------------------------------------------------------------



Exhibit 10.12
Execution Version
above is less than seventy-five million US Dollars (USD 75,000,000) (or its
equivalent in any other currency or currencies).
9.6  Insolvency proceedings
        Any corporate action, legal proceeding, filing or other procedure or
step is taken in relation to:
        (a)  the suspension (provisional or otherwise) of payments, a moratorium
of any Financial Indebtedness, the bankruptcy, winding-up, dissolution,
administration or reorganization (by way of voluntary arrangement, scheme of
arrangement or otherwise) of the Borrower or any of its assets;
        (b) the making of a general assignment for the benefit of its creditors;
        (c)  the appointment of a liquidator, receiver, administrative receiver,
administrator, trustee in bankruptcy, compulsory manager or other similar
officer in respect of the Borrower or any of its assets; or
        (d)  enforcement of any Security over any assets of the Borrower, or any
analogous procedure or step is taken in any jurisdiction.
9.7 Creditors’ process
        Any expropriation, attachment, sequestration, distress or execution
either before judgment or under an execution, affecting any asset or assets of
the Borrower having a book value of ten million US Dollars (USD $10,000,000) or
more, excluding any such action which is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted.


10. GENERAL COVENANTS
The undertakings in this Clause 10 remain in force for the date of this
Agreement for so long as any amount is outstanding under this Agreement. 
10.1 Authorizations
        The Borrower shall promptly:
        (a)  obtain, comply with, and do all that is necessary to maintain in
full force and effect; and
        (b) supply certified copies to the Lender of,
        any authorization required by any law or regulation of its jurisdiction
of formation to enable it to perform its obligations under this Agreement and to
ensure the legality, validity, enforceability, or admissibility in evidence in
its jurisdiction of incorporation of this Agreement;
10.2 Compliance with laws
        The Borrower shall comply in all respects with all the laws to which it
may be subject, if failure to so comply would impair its ability to perform its
obligations under this Agreement;
10.3 Negative Pledge
        The Borrower shall not create or permit to subsist any Security over any
of its assets other than such Security (a) securing obligations under capital
leases and (b) as agreed between the Lender and the Borrower.
10.4 Pari Passu Ranking



--------------------------------------------------------------------------------



Exhibit 10.12
Execution Version
        The Borrower shall procure that its payment obligations under this
Agreement do and will rank at least pari passu with all its other present and
future unsecured and unsubordinated obligations, except for obligations
mandatorily preferred by laws of general application.
10.5 No additional indebtedness
        The Borrower shall not incur, without the express written consent of the
Lender, additional Financial Indebtedness either through loans, issuing bonds,
notes, debentures, loan stock or similar instrument, except for bank Loans up to
two hundred million United States Dollars (USD 200,000,000) . For purposes of
this clause, this restriction does not apply to other loans between the Lender
and the Borrower, including the Short Term Facility.
10.6 Consolidated Leverage Ratio
        The Borrower will not permit the Consolidated Leverage Ratio as of the
last day of any fiscal quarter (beginning with the fiscal quarter ending
December 31, 2019) to exceed 5.00 to 1.00 (the “Required Threshold”), provided,
however, that to the extent that the Borrower or any of its subsidiaries (i)
consummates (A) during any fiscal quarter, an individual acquisition for which
the aggregate consideration is $50,000,000 or more (to the extent that the
Borrower makes an Increase Election (as defined below) in respect thereof, a
“Material Acquisition”) or (B) in any twelve-month period, one or more
acquisitions (excluding Material Acquisitions) for which the aggregate
consideration is $100,000,000 or more and (ii) notifies the Lender that the
Borrower elects to increase the Required Threshold as a result thereof (an
“Increase Election”), which notice may be given by the Borrower at any time,
then the Required Threshold for such fiscal quarter in which such individual
acquisition described in clause (A) occurred or in which the aggregate
consideration for such acquisitions described in clause (B) equaled or exceeded
$100,000,000 and in either case the immediately three following fiscal quarters
shall be increased to 5.50:1.00. Upon the expiration of said three fiscal
quarters, the Required Threshold shall return to 5.00:1.00.
10.7 Restricted Payments
        The Borrower will not declare or make, directly or indirectly, any
Restricted Payment , or incur any obligation (contingent or otherwise) to do so,
unless no Event of Default has occurred and is continuing under Clauses 9.1,
9.4, 9.7 or under Clause 9.2 as a result of a breach of Clause 10.6.


11. TERMINATION EVENT
        In the event the Group Companies dispose of their aggregate shareholding
in the Borrower (whether held directly or indirectly), the Lender shall have the
right to terminate the Term Loan Facility by giving the Borrower forty-five (45)
days’ prior written notice requiring repayment of all outstanding amounts by the
end of that forty-five day period or as otherwise agreed between the Borrower
and the Lender.


12. CHANGES TO THE LENDER
        The Lender may transfer, assign or sub-participate all or any part of
its commitments under the Term Loan Facility to a Group Company with the
Borrower’s prior written consent, such consent not to be unreasonably withheld
or delayed.





--------------------------------------------------------------------------------



Exhibit 10.12
Execution Version
13. CHANGES TO THE BORROWER
        The Borrower may not assign any of its rights or transfer any of its
rights or obligations under this Agreement.


14. PAYMENT MECHANICS
14.1 Payments to the Lender
        (a) On each date on which the Borrower is required to make a payment
under this Agreement, the Borrower shall make the same available to the Lender
(unless a contrary indication appears in this Agreement) for value on the due
date at the time as specified by the Lender as being customary at the time for
settlement of transactions in the place of payment.
        (b) Payment shall be made in US Dollars to such account with such bank
as the Lender specifies.
14.2 No set-off by the Borrower
        All payments to be made by the Borrower under this Agreement shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
14.3 Business Days
        (a) Any payment which is due to be made on a day that is not a Business
Day shall be made on the next Business Day in the same calendar month (if there
is one) or the preceding Business Day (if there is not).
        (b) During any extension of the due date pursuant to Clause 14.3(a) for
payment of any principal or unpaid sum under this Agreement, Interest shall be
payable on the principal or unpaid sum at the rate payable on the original due
date.
14.4 Currency of account
        US Dollars are the currency of account and payment for any sum due from
the Borrower under this Agreement.


15. SET-OFF
The Lender may set-off any matured obligation due from the Borrower under this
Agreement against any obligation owed by the Lender to the Borrower (whether or
not arising under this Agreement, matured or contingent and irrespective of the
currency, place of payment or place of booking of either obligation). If the
obligations are in different currencies, the lender may convert either
obligation at a market rate of exchange in its usual course of business for the
purpose of the set-off.


16. COSTS AND EXPENSES
The Borrower shall, within fifteen (15) Business Days of demand, pay to the
Lender the amount of all loss, liability, costs and expenses (including
reasonable, documented, out-of-pocket legal fees) incurred by the Lender in
connection with (a) the occurrence of any Event of Default or (b) the
enforcement of, or the preservation of any rights under, this Agreement.





--------------------------------------------------------------------------------



Exhibit 10.12
Execution Version
17.    APPLICABLE LAW AND JURISDICTION
This Agreement and any dispute or claim of whatever nature, whether contractual
or non-contractual, arising out of or in connection with it is governed by the
laws of the State of New York and the Parties hereby submit to the non-exclusive
jurisdiction of the State of New York courts.


18. NOTICES
18.1 Any notice to be given hereunder shall be given in writing and, unless
otherwise stated, may be made by email or letter.
18.2 The address for notices and communication to be sent under this Agreement
are as follows:
(a) to the Borrower:
BP Midstream Partners L.P.
501 Westlake Park Blvd.
Houston, TX 77079
Attn.: Treasurer
     
(b) to the Lender:
North America Funding Company
501 Westlake Park Blvd.
Houston, TX 77079
Attn.: Treasurer
        
19. COUNTERPARTS; ELECTRONIC DELIVERY
This Agreement may be executed in any number of counterparts, either in original
or telecopy form, each of which shall constitute an original, and this has the
same effect as if the signatures on the counterparts were on a single copy of
the Agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or by “.pdf” or similar electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.


EXECUTION
The Parties have executed this Agreement as at the date written above.



Signed for and on behalf ofSigned for and on behalf ofBP Midstream Partners,
LPNorth America Funding CompanyBy: BP Midstream Partners GP LLC,Its general
partner
By: /s/ Craig W. Coburn
By: /s/ Thu Dang
Name: Craig W. CoburnName: Thu DangTitle: Chief Financial OfficerTitle:
TreasurerDate: February 24, 2020Date: February 24, 2020




--------------------------------------------------------------------------------



Exhibit 10.12
Execution Version
SCHEDULE 1
Notice
Disbursement Request
From: BP MIDSTREAM PARTNERS, LP
To: NORTH AMERICA FUNDING COMPANY
Dated:
Dear Sirs
BP MIDSTREAM PARTNERS LP TERM LOAN FACILITY AGREEMENT
DATED AS OF [  ]
(the “Agreement”)
 
  1. We refer to the Agreement. This is a Disbursement Request. Terms defined in
the Agreement have the same meaning in this Disbursement Request unless given a
different meaning in this Disbursement Request.
 
  2. We wish to borrow a Loan on the following terms:
 
         
        Proposed Disbursement Date: [ ] (or, if that is not a Business Day, the
next Business Day)
        
        Amount: [ ]    


        Proposed Loan Repayment Date: [ ]
 


 
  3. The proceeds of this Loan should be credited to [account].
 
  4. This Disbursement Request is irrevocable.
Sincerely,


 



Authorised signatory for


BP MIDSTREAM PARTNERS, LP
SCHEDULE 1

